DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingenberg (US Patent No. 3,895,748), and further in view of Breault (US 2012/0285999 A1).
Re: Claim 1, Klingenberg discloses the claimed invention including fluid dispenser for dispensing small doses of fluid comprising:
a dispenser housing (28), the dispenser housing having a first end (58) for receiving the fluid and a second end (60) for dispensing the fluid, the dispenser housing defining a fluid flow path from a receiving chamber adjacent the first end to a dispensing chamber adjacent the second end (Fig. 12); a diaphragm assembly including:
a first diaphragm (88) within the receiving chamber and a second diaphragm (34) within the dispensing chamber, the first diaphragm being 
a displacement chamber (24) adjacent the second end of the dispenser housing in communication with the dispensing chamber, the diaphragm assembly being movable between the first position wherein the first diaphragm moves the fluid from the receiving chamber to the dispensing chamber along the fluid flow path and the second position wherein the second diaphragm moves the fluid from the dispensing chamber to the displacement chamber (Fig. 1,2 Col. 5, lines 28-63, first diaphragm moves fluid from the receiving chamber into the dispensing chamber, and the dispensing chamber moves fluid into the displacement chamber); and
Klingenberg discloses the claimed invention except for a dispensing luer in communication with the displacement chamber for dispensing the small doses of fluid upon movement of the diaphragm assembly to the second position. However, Breault discloses a dispensing luer (28) in communication with the displacement chamber (40) for dispensing the small doses of fluid upon movement of said fluid (Fig. 5, Para. 16, dispensing luer communicating with a displacement chamber).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a dispensing luer as taught by Breault, since Breault states in paragraph 15 that such a modification provides additional accuracy and ensuring dripless application of the fluid to be dispensed.
Re: Claim 3, Klingenberg discloses the claimed invention including discloses the claimed invention including the first position, the first diaphragm and the second diaphragm are fully extended and retracted, respectively (Described in Col. 5, lines 43-60, first diagram extends/deflects, the other retracted).
Re: Claim 4, Klingenberg discloses the claimed invention including in the second position, the first diaphragm and the second diaphragm are fully retracted and extended, respectively (Described in Col. 5, lines 43-60, as the first diagram retracts, the other extends). 
Re: Claim 5, Klingenberg discloses the claimed invention including the fluid dispenser further comprise a fluid tube (64, 84) to accommodate the fluid flow path (Fig. 12)
Re: Claim 6, Klingenberg discloses the claimed invention including the fluid tube is configured and arranged such that end portions of the fluid tube are horizontally disposed within first and second end portion portions of the dispenser housing, and a middle portion of the fluid tube is vertically disposed within the dispenser housing, with each end of the middle portion of the fluid tube connecting to each end of the end portions of the fluid tube (Depicted in Fig. 12)
Re: Claim 7, Klingenberg discloses the claimed invention including the fluid enters from the first end of the dispenser housing, the fluid travels through the fluid tube and fills the receiving chamber, the dispensing chamber, and the displacement chamber (Depicted in Fig. 12 as diagonal lines).
Re: Claim 8, Klingenberg discloses the claimed invention including a displacement rod (86), which is disposed within the dispenser housing and positioned 
Re: Claim 11, Klingenberg discloses the claimed invention including an input fitting hole is defined at the first end of the dispenser housing, through which a portion of an input fitting (32) is inserted and attached (Fig. 1, 6, 7, and 12 depict input fitting at input fitting hole).
Re: Claim 12, Klingenberg discloses the claimed invention including plurality of air fitting holes (38, 132, 134)  are defined on the dispenser housing, through which a part of an air fitting (94) is inserted to attached (Fig. 6, 12, Col. 5, lines 39-40, air fitting).
Re: Claim 14, Klingenberg discloses the claimed invention including the fluid is an adhesive (Col. 1, lines 20-21, adhesive). 
Re: Claim 15 and 18, Klingenberg discloses the claimed invention including any type of glue of any consistency which implicitly includes cyanoacrylate glue and those that are anaerobically curable. Since it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use the device of Klingenberg with any type of glue or adhesive, since Klingenberg column 1, line 20 that any glue/adhesive of varied viscosity may be employed with the device, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin
Re: Claim 16, Klingenberg discloses the claimed invention including the first and second diaphragms are substantially identical (Figs. 6 and 12 diaphragms are depicted as substantially flat elastic sheets).
Re: Claim 17, Klingenberg discloses the claimed invention including the receiving and dispensing chambers are substantially identical (Figs. 6 and 12 chambers are depicted as substantially carved out half spheres).
Allowable Subject Matter
Claims 2, 9, 10, and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aguilar, Ciardella, Kropp, Savard, Miller, Wirz, and Maeda are cited disclosing unclaimed diaphragm configurations placed within precision dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754